Election/Restrictions
1.	This application is in condition for allowance except for the presence of claim 4 directed to a Species non-elected without traverse.  Accordingly, claim 4 has been cancelled.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 	Claim 4 has been cancelled.

Examiner’s Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose determining which of the first and second thyristors is reverse-biased by a voltage stored across the terminals of the capacitive element; applying a gate current to the control terminal of the determined one of the first and second thyristors which is reverse-biased by the voltage stored across the terminals of the capacitive element; wherein the applied gate current to said determined one of the first and second thyristors which is reverse-biased causes a leaking which discharges the voltage stored across the terminals of the capacitive element.
Regarding to claim 10, the prior art fails to disclose determine which of the first and second thyristors is reverse-biased by a voltage stored across the terminals of the capacitive element; and apply a gate current to the control terminal of the determined one of the first and second thyristors which is reverse-biased by the voltage stored across the terminals of the capacitive element; wherein the applied gate current to said determined one of the first and second thyristors which is reverse-biased causes a leaking which discharges the voltage stored across the terminals of the capacitive element.
Regarding to claim 23, the prior art fails to disclose said method comprising: determining which of the first and second thyristors of said rectifying bridge circuit is reverse-biased by a voltage stored across the terminals of the capacitive element; and applying a gate current to a control terminal of the determined one of the first and second thyristors which is reverse-biased by the voltage stored across the terminals of the capacitive element.
Regarding to claim 28, the prior art fails to disclose a control circuit configured to: determining which of the first and second thyristors of said rectifying bridge circuit is reverse-biased by a voltage stored across the terminals of the capacitive element; and applying a gate current to a control terminal of the determined one of the first and second thyristors which is reverse-biased by the voltage stored across the terminals of the capacitive element in order to discharge said capacitive element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838